Hinman, Acting P. J. (dissenting).
Stocks and bonds are “ property ” which may be given a definite situs for taxation purposes even though they are merely evidences of ownership or evidences of debt. But these refinements are not decisive of legislative intent in using the term “ tangible property.” “ Unless the contrary appears, statutory words are presumed to be used in their ordinary and usual sense and with the meaning commonly attributable to them.” (De Ganay v. Lederer, 250 U. S. 376, 381.) I have no doubt that stocks and bonds could have been included in section 260 just as leases were included, but they are not commonly known as tangible personal property but as intangible. In Kirtland v. Hotchkiss (100 U. S. 491, 498) it was held that a debt in the form of a bond was “ intangible property,” but for purposes of taxation could be taxed at the domicile of the creditor if the statute so provided. The most that was held in New Orleans v. Stempel (175 U. S. 309) was that while choses in action are not generally recognized as tangible property, yet they have such a concrete form that a State may declare that if found within its limits they shall be subject to taxation. “ ‘ They have such an independent situs that they may be taxed where they are situated.’ ” In other words, they are personal property having a visible and tangible existence but they are not what is commonly known as “ tangible personal property.” In the absence of statute they are always treated as intangible property.
The exception in section 260 (“ except that leases of real property *294shall be deemed tangible property ”) bears out an interpretation that “ tangible ” was used in its ordinary sense. A lease is a mere contract for the possession and profits of land. If stocks or bonds (mere choses in action) were intended, why were they not expressly included? We are referred to no case where they have been held to be “ tangible property ” but only to cases where a statute has been construed to include them as “ property ” for taxation purposes. That is true in People ex rel. Jefferson v. Smith (88 N. Y. 576). Even in that case the Court of Appeals called mortgage securities “ choses in action ” but said that “ choses in action can have a situs away from the domicile of the owner for the purpose of taxation and for other purposes ” as frequently manifested in the statutes of this State. The cases of People ex rel. C. & B. Transit Co. v. Byrnes (162 App. Div. 223) and People ex rel. Astor T. Co. v. State Tax Commission (174 id. 320) construed the term “ tangible property ” as used in section 260 of the Tax Law, but the application was to “ vessels ” as tangible property which they unquestionably are. What was said about excluding all “ franchise values and matters of that character ” does not necessarily mean that choses in action, usually thought of as intangibles, should be deemed to be included within the term “ tangible property.” In People ex rel. American Ice Co. v. Tax Commissioners (153 App. Div. at p. 539) Judge Lyon said: “ In determining as to the intent of the Legislature in the use of the word ‘ tangible ’ it is proper to consider that the conceded purpose of the restriction to tangible property was to avoid the practice then becoming prevalent of removing bonds and stocks from the State in order to reduce the mortgage tax.” There were two opinions in that case and the Court of Appeals modified the decision of the Appellate Division on the opinion of Lyon, J., below (207 N. Y. 766).
We must read the whole section and give effect to all parts of it. First. Apportionment under this section is allowed only when the “ real property ” covered by the mortgage is partly without and partly within the State. Second. In estimating the proportion of the property to be taxed where the real property is partly within and partly without the State the separate values shall be fixed with reference only to the “ tangible property, real and personal,” except that leases shall be deemed tangible property. There is apt to be much tangible personal property covered by such a trust mortgage, such as loose machinery, rolling stock, etc., or vessels as indicated in the two cases cited above. But the converse of “ tangible ” is “ intangible ” and it seems to me that the Legislature must have meant to exclude everything usually denominated as *295“ intangible personal property ” which would mean franchises good will, stocks, bonds and other choses in action. Therefore, since the language of the whole section should be given its usual and ordinary meaning in the absence of clear intention to the contrary, we are able to harmonize the whole section only as contended by the Tax Commission, and since there was no real property outside the State there was no occasion for apportionment under section 260, and if there had been real property outside the State this intangible property could not have been considered.
I vote to confirm the determination-of the Commission.
Whitmyer, J., concurs.
In each proceeding: Determination annulled, with fifty dollars costs and disbursements, and matter remitted to the State Tax Commission to proceed in accordance with opinion.